Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Office Action mailed 1/25/21 is acknowledged (paper filed 4/23/21). In the amendment filed therein claims 1, 2, 8, and 12 were modified. Claims 6 and 7 are canceled without prejudice or disclaimer. New claims 15-17 were added. Currently claims 1-5 and 8-17 are pending and under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
 Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." 

5. 	The information disclosure statement filed 4/23/21 has been considered as to the merits before Final Action.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

I.	Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2003/0219413 A1 to Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and Mazmanian et al. Cell, Vol.122, pages 107-118, 7/15/2005).
Comstock et al. disclose a method for the production and isolation of capsular polysaccharide A (PSA) of Bacteroides fragilis. The disclosed method provides a pure capsular polysaccharide (paragraph 0038). Comstock et al. also disclose a method of treating or preventing inflammatory bowel disease, comprising administration of an effective amount of a population of bacterial cells stably expressing a specific capsular polysaccharide to treat or prevent the inflammatory bowel disease (paragraph 0039). The specific capsular polysaccharide is PSA. 

Comstock et al. disclose method steps identical to that of the instantly claimed method, the outcome that the T-helper cell profile in an individual is balanced and cytokine production in an individual is controlled would necessarily result.  
Comstock et al. differ from the instant invention in not specifically teaching the treatment of inflammatory bowel disease.
However, Dohi et al. disclose that abrogation of mucosal T cell homeostasis by exaggerated not only T helper 1, but also T helper 2 cells is a major problem that leads to intestinal inflammation (see page 651, left col.). Furthermore, Dohi et al. disclose that although it has been shown that T helper 1-type immune responses are key players in the induction of intestinal inflammation in mice colitis models and also in inflammatory bowel diseases in humans, studies in murine colitis models clearly show that T helper 2-type responses are also involved in the pathophysiology of the intestinal inflammation. Both regulatory type T cells and T helper 17 cells are involved to down- or upregulate aberrant T helper 1 and 2 cell responses (see page 651, left col.). In addition, Dohi et al. disclose that understanding the cellular and molecular mechanisms of crosstalk among T helper 1, 2, 17 and T regulatory 1 cells is central for the prevention or treatment of inflammatory bowel diseases (see page 651, left col.). 


It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use Comstock et al.’s method to reduce or treat inflammatory bowel disease in a patient or individual that has an imbalance of T-helper cells such as Thl, Th2 and Th subset as taught by Dohi et al. comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A and thus to expect that the treatment of said inflammatory bowel disease would involve a decrease or reduction in elevated levels, amounts or production of the cytokines associated with or is a characteristic of inflammatory bowel disease, and thus correct the imbalance of T-helper cells such as Thl, Th2 and Th subset as taught by Dohi et al. in the patient, especially since Dohi et al. disclose that both regulatory type T cells and T helper 17 cells are involved to down-or upregulate aberrant T helper 1 and 2 cell responses.

Comstock et al. in view of Dohi et al. differ from the instant invention in not specifically teaching that the T cell imbalance occurs in the intestinal compartment and the PSA is administered to the subject via enteral administration. 	However, Mazmanian et al. disclose during colonization of animals with the ubiquitous gut microorganism Bacteroides fragilis, a bacterial polysaccharide (PSA) directs the cellular and physical maturation of the developing immune system. Comparison with germ-free animals reveals that the immunomodulatory activities of PSA during B. fragilis colonization include correcting systemic T cell deficiencies and TH1/TH2 imbalances and directing lymphoid organogenesis. See abstract, figure 2, and figure 3. 

nd column.
B. fragilis corrects the systemic TH2 bias found in the absence of bacterial colonization through specific production of TH1 cytokines. Systemic expression of IFNγ, the characteristic TH1 marker, inhibits TH2 cytokine reactions and reduces IgE production, providing a mechanism for establishment of immunologic cytokine balance. Germ-free mice and atopic patients with altered gut microflora have a highly TH2-skewed cytokine profile. Colonization of germ-free mice with PSA-producing B. fragilis restores normal cytokine production.
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to orally administer PSA to a subject in order to treat T cell imbalances within the intestinal compartment as taught by Mazmanian et al. because Mazmanian et al. taught that B. fragilis corrects the systemic TH2 bias found in the absence of bacterial colonization through specific production of TH1 cytokines. Systemic expression of IFNγ, the characteristic TH1 marker, inhibits TH2 cytokine reactions and reduces IgE production, providing a mechanism for establishment of immunologic cytokine balance. Page 116. 



II.	Claims 8-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2003/0219413 A1 to Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and Mazmanian et al. (Cell, Vol.122, pages 107-118, 7/15/2005) and further in view of Lee et al. (Clinical Chemistry and Laboratory Medicine, Vol. 46, No. 7, July 1, 2008, 997-1003) and Stenvinkel et al. (Kidney International, Vol. 67 (2005), pp. 1216-1233).
Please see Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and Mazmanian et al. Cell, Vol.122, pages 107-118, 7/15/2005) as set forth above.
Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and Mazmanian et al. Cell, Vol.122, pages 107-118, 7/15/2005) differ from the instant invention in not specifically teaching a reduction in TNFα or increased production of IL-10.
Lee et al. disclose that pro-inflammatory cytokines including IL-6, IL-1β, and TNFα are significantly elevated in patients with pelvic inflammatory disease (see abstract). This means or implies that a treatment of pelvic inflammatory disease would involve a decrease, lowering or control of pro-inflammatory cytokines production including IL-6 and IL-1β, and TNFα.
Stenvinkel et al. disclose that although a large number of pro- and anti-inflammatory cytokines are of importance, available data suggest that the anti-inflammatory cytokine interleukin (IL)-1O and the mainly proinflammatory cytokines IL-6 and tumor necrosis factor-a (TNF-a) may play important roles in the development of Th imbalance, CVD and wasting in the uremic milieu (see page 1216, left col., 1st 
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use Comstock et al. in view of Dohi et al.’s and Mazmanian et al. method to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated levels, amounts or production of cytokines such as IL-6, IL-1β, and TNF-a as taught by Lee et al. as being associated with or is a characteristic of pelvic inflammatory disease, and thus correct the imbalance of Th or T-helper cells in the patient caused by proinflammatory cytokines such as IL-10 and TNF-a as taught by Stenvinkel et al.
One having ordinary skill in the art would have been motivated, to use Comstock et al. in view of Dohi et al. and Mazmanian et al.’s method to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated levels, amounts or production of cytokines such as IL-6 and IL-1β, and TNF-a as taught by Lee et al. as being associated with or is 
It should be noted that it is obvious to treat pelvic inflammatory disease individuals or patients including patients with pelvic inflammatory disease that have diseases such as multiple sclerosis since pelvic inflammatory disease (IBD) is also found among people with Multiple sclerosis or is also associated with people with Multiple sclerosis.

Response to Arguments
	Applicant amendments and arguments were found persuasive. Accordingly new grounds of rejections are presented herein. The reference to Mazmanian et al. Cell, Vol.122, pages 107-118, 7/15/2005) has been added to address the newly added limitations regarding the intestinal compartment and enteral administration. 

Withdrawn Rejections
7.	Applicant contends that the method of Tzianabos comprises the parenteral
administration of isolated PSA to modulate immune response in the systemic compartment to treat asthma, and thus fails to teach or suggest each and every element of claims 1 and 2. Indeed, given the distinction between the mucosal immune system (e.g., the intestinal compartment) and the peripheral system (the systemic compartment), it certainly would not be obvious to one of skill in the art to identify a subject for administration of B. fragilis expressing PSA based on an imbalance of a Th1 
	This argument was carefully considered and found persuasive. Accordingly the following rejections are withdrawn:
A.	Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2004/0219160 A1 to Tzianabos et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657).
B.	Claims 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2004/0219160 A1 to Tzianabos et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and further in view of
Lee et al. (Clinical Chemistry and Laboratory Medicine, Vol. 46, No. 7, July 1, 2008, 997-1003) and Stenvinkel et al. (Kidney International, Vol. 67 (2005), pp. 1216-1233).

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
8/14/21

/LISA V COOK/Primary Examiner, Art Unit 1642